Citation Nr: 1758713	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition.  

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral ankle condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from October 1987 to September 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the undersigned in an October 2017 Hearing.

As the record reflects that the July 2011 VA examiner diagnosed the Veteran with osteoarthritis of the left hip, the Veteran's claim for a right hip disorder has been recharacterized as a bilateral claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012). 

The Veteran's enlistment report of medical history notes a right ankle sprain that has healed, and his enlistment examination notes that his right ankle has full range of motion, with no ankle abnormality identified.  Thus, no ankle condition was clinically noted at the time of the Veteran's entry into military service.  Therefore, the Veteran is presumed sound upon entry into service.  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Although there is some evidence suggesting a pre-existing ankle condition, the Board finds there is not enough to show by clear and unmistakable evidence that there was a pre-existing right ankle disability at the time of his entry into military service.  Further, in light of the documented right ankle sprains in the Veteran's service treatment records, the VA cannot meet the very high standard of also showing by clear and unmistakable evidence that any pre-existing right ankle disability was not aggravated during service.  

The July 2011 VA examiner based his medical opinion on the assumption that there was a pre-existing right ankle disability.  Accordingly, this opinion is based on an incorrect factual premise and a new medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, in the Veteran's October 2017 Board hearing, the Veteran's representative stated that the Veteran experienced difficulties with both ankles in service, referencing the Veteran's performance in physical fitness exams in support.  Apart from a single line in the Veteran's service personnel records, there do not appear to be any other references to in-service physical fitness examinations of record.  Thus, any outstanding service personnel records should be obtained on remand pursuant to 38 C.F.R. § 3.311 (a).

With regards to the claim of service connection for a bilateral hip condition, as the Veteran has claimed this as secondary to his bilateral ankle disability, it is inextricably intertwined with that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action to contact the appropriate repository of federal records, and request copies of any outstanding service personnel records to include the results of physical fitness examinations, if available.  This should include a search of unit records, medical records, and all other possible avenues for locating a physical fitness examination report.

2.  Then, schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of his claimed bilateral ankle disability.  The entire claims file must be reviewed by the examiner.  

After review of the claims file and examination of the Veteran, the examiner should indicate any ankle disorders found.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed ankle disability is related to his active service or any incident therein.  

The examiner is instructed to ignore any evidence of any pre-existing ankle condition because no ankle condition was clinically noted on the Veteran's entrance into military service.  The examination report must include a complete rationale for all opinions expressed.

3.  Then, schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of his claimed bilateral hip disability.  The entire claims file must be reviewed by the examiner.  

After review of the claims file and examination of the Veteran, the examiner should indicate any hip disorders found.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hip disability is related to his active service or any incident therein.  IF the Veteran is found to have an ankle disability that is related to military service, THEN the examiner should also opine as to whether the Veteran's hip disorder is at least as likely as not (50 percent or greater probability) either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's service-connected ankle disability, to include any gait disturbance caused by the ankle or ankles.

If aggravation of the Veteran's hip disorder by his service-connected ankle disabilities is found, the examiner must attempt to establish a baseline level of severity of his hip disorder prior to aggravation by the service-connected ankle disabilities.

The examination report must include a complete rationale for all opinions expressed.

4.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




